 Case 2:20-cv-15817-MCA-LDW Document 1 Filed 11/10/20 Page 1 of 2 PageID: 1




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY


 In re Application of                              Case No. 20-______

 ISZO CAPITAL LP,
                                                   ORDER TO SHOW CAUSE
 Petitioner, for an Order Pursuant to 28
 U.S.C. § 1782 to Conduct Discovery for
 Use in a Foreign Proceeding.




        Upon consideration of the papers annexed to this Order to Show Cause, including the

Application for an Order of Judicial Assistance Pursuant to 28 U.S.C. § 1782 (the “Application”);

the Declaration of Adrienne M. Ward, Esq. and the exhibits thereto; the Expert Declaration of Alex

Hall Taylor QC and the exhibits thereto; the Declaration of Nicholas Burkill and the exhibits

thereto; the Memorandum of Law in support of the Application; and all prior pleadings and

proceedings heretofore had herein, it is hereby:

        ORDERED that respondent Peter R. Kellogg (“Respondent”) show cause before this Court

at Courtroom _____, United States Courthouse, 50 Walnut Street #4015, Newark, New Jersey

07102 on the _____ day of November, 2020, at _____ o’clock [AM / PM], or as soon thereafter

as counsel can be heard, why an order, pursuant to 28 U.S.C. § 1782, should not be issued

(i) granting Petitioner leave to serve a subpoena on Respondent; (ii) directing Respondent to

comply with the subpoena’s requests for the production of documents within fourteen (14) days

of this Court’s order; and (iii) directing Respondent to appear for a deposition at a date which shall

be no later than December 15, 2020;




5597645-3
 Case 2:20-cv-15817-MCA-LDW Document 1 Filed 11/10/20 Page 2 of 2 PageID: 2




        ORDERED that service of this Order to Show Cause on Respondent, together with copies

of the papers in support thereof, via personal delivery to Respondent, on or before November ___,

2020, be deemed good and sufficient service thereof; and, it is further;

        ORDERED that copies of opposition papers, if any, be filed with this Court and served

upon Petitioner’s counsel via the Court’s ECF filing system and by e-mail to Petitioner’s counsel

at jweiner@olshanlaw.com, on or before November ___, 2020. Reply papers, if any, shall be filed

on or before November ___, 2020.



 Dated: Newark, New Jersey
        November ___, 2020


                                                     SO ORDERED



                                                     _____________________________________
                                                            United States District Judge




                                                 2
5597645-3
